UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6077


CALVIN LEWIS DAVIS,

                      Plaintiff - Appellant,

          v.

DR. RICHARD O. BROADWELL, III,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03003-FL)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Lewis Davis, Appellant Pro Se.       Kelly Street Brown,
Martin Rossie Jernigan, Elizabeth Pharr McCullough, YOUNG, MOORE
& HENDERSON, PA, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin Lewis Davis appeals the district court’s order

granting       Defendant’s         Fed.     R.       Civ.    P.    12(b)(6)      motion      and

dismissing      his    42    U.S.C.       § 1983       (2006)      civil    rights     action.

We have    reviewed         the     record       and    find       no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.         Davis    v.       Broadwell,       No.       5:11-ct-03003-FL          (E.D.N.C.

Jan. 11,    2013).          We     dispense      with       oral   argument     because      the

facts    and    legal    contentions          are      adequately        presented      in   the

materials      before       this    court     and      argument         would   not    aid   the

decisional process.



                                                                                      AFFIRMED




                                                 2